C. Allen, J.
The covenant by the lessee, that he or others having his estate in the premises will not assign this lease *434without the written consent of the lessor, does not by its true construction extend so far as to prohibit a reassignment to the lessee himself without a new and special consent of the lessor. By the lease itself, the lessor consents to take the lessee as his tenant for the full term mentioned in the lease. This consent is available for any reassignment to the original lessee duping the term. There was therefore no breach of the covenant. The statement in the bill of exceptions, that the reassignment has never been consented to, means only that no special consent has been given; and this was unnecessary.
We see no objection to the evidence of the plaintiff, or of Segitz, which was admitted. The instruction to the jury put a proper" limitation upon the damages.

Exceptions overruled.